Case 2:21-cv-01118-JMA-AKT Document 28 Filed 05/07/21 Page 1 of 4 PageID #: 136
                         IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF NEW YORK


LORI-ANNE ALBANO, at. al, on behalf of
themselves and all others similarly situated,

                          Plaintiffs,
         v.
                                                      Civil Action No. 2:21-cv-01118-JMA-AKT
BEECH-NUT NUTRITION COMPANY,
GERBER PRODUCTS COMPANY, HAIN
CELESTIAL GROUP, INC., and NURTURE
INC.,

                          Defendants.


                 STIPULATION AND [PROPOSED] ORDER TO
      EXTEND DEFENDANTS’ TIME TO ANSWER AND TO STAY PROCEEDINGS

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys

for the parties, that:

        WHEREAS, plaintiffs filed their complaint on March 2, 2021 (ECF No. 1);

        WHEREAS, service was made on certain defendants as per the return of summons filed on

April 11, 2021 (ECF No. 7);

        WHEREAS, certain defendants’ deadline to move, answer, or otherwise respond to the

complaint would be as early as May 10, 2021 and other defendants’ deadlines would be later in the

month of May, 2021;

        WHEREAS, this action is subject to a motion pending before the Judicial Panel on

Multidistrict Litigation (“JPML”) to transfer related actions to the Eastern District of New York for

consolidated pretrial proceedings. See In re Baby Foods Marketing, Sales Practices and Product

Liability Litig., MDL No. 2997, Docket No. 1 (“MDL Motion”). Plaintiffs support the MDL Motion.

See id. Defendants oppose the MDL Motion. See id., Docket No. 120. The JPML has scheduled a

hearing on the MDL Motion for May 27, 2021. See id., Docket No. 125;




                                                  1
Case 2:21-cv-01118-JMA-AKT Document 28 Filed 05/07/21 Page 2 of 4 PageID #: 137
       WHEREAS, certain defendants have advised plaintiffs that they are prepared to proceed with

the necessary steps to present to this Court a motion seeking to sever plaintiff’s claims against each

defendant and transfer the claims against Beech-Nut Nutrition Company (“Beech-Nut”) to the

Northern District of New York, against Gerber Products Company (“Gerber”) to the District of New

Jersey, against Nurture Inc. (“Nurture”) to the Southern District of New York, and to require plaintiffs

to state its claims in separate actions against Hain Celestial Group, Inc. (“Hain”) in this District;

       WHEREAS, in discussing defendants’ proposed motions to sever and transfer, and in light of

the upcoming deadlines for certain defendants to answer, the parties agreed, in the interests of judicial

economy and preserving judicial and party resources, to seek to stay this action pending the JPML’s

decision on the MDL motion on the conditions set forth below;

       WHEREAS, the parties do not submit this stipulation for the purpose of delay, and the parties’

requested stay of this action will be limited to approximately one to two months pending the JPML’s

decision on the MDL Motion following the May 27, 2021, hearing.

       NOW, THEREFORE, IT IS HEREBY STIPULATED BY THE UNDERSIGNED THAT:

       1.    All proceedings in this action shall be stayed, effective immediately, pending resolution

             of the MDL Motion by the JPML;

       2.    If this action is not centralized pursuant to the JPML’s order on the MDL Motion,

             plaintiff shall have 15 days following the JPML’s decision on the MDL Motion to file

             a notice advising (1) whether plaintiff stipulates, as applicable, to (a) sever plaintiff’s

             claims against each individual defendant; and (b) consolidate (with transfer as

             necessary) plaintiffs’ claims against each individual defendant in this or other Districts

             (i.e., “Voluntarily Sever and Transfer”), and/or (2) whether and when plaintiff intends

             to file an amended complaint in this action before defendants’ anticipated motion to

             sever and transfer;




                                                   2
Case 2:21-cv-01118-JMA-AKT Document 28 Filed 05/07/21 Page 3 of 4 PageID #: 138
      3.    If this action is not centralized pursuant to the JPML’s order on the MDL Motion, and

            if plaintiff does not agree to Voluntarily Sever and Transfer:

             a. Defendants’ deadline to file their motions to sever and transfer shall be 45 days

                 following the JPML’s decision on the MDL Motion or 30 days after the filing of

                 plaintiff’s amended complaint, whichever is later;

             b. Each defendant’s deadline to move, answer, or otherwise respond to the operative

                 complaint shall be 30 days following the Court’s ruling on defendants’ motion to

                 sever and transfer, or at such later time as may be applicable in any transferred or

                 consolidated matter.

      4.    If this action is not centralized pursuant to the JPML’s order on the MDL Motion and

            is Voluntarily Severed and Transferred, each defendant’s deadline to move, answer, or

            otherwise respond to the operative complaint shall be 30 days following the Court’s

            ruling on the parties’ stipulation to sever and transfer, or 30 days following plaintiff’s

            filing of an amended complaint, whichever is later, or, at such later time as may be

            applicable in the transferee court(s) or consolidated matter(s).

      5.    The parties may agree to lift this stay by stipulation without further order of the Court.

 Dated: May 6, 2021                                  Respectfully submitted,


 By: /s/ Eric A. Kafka                               By: /s/Kathleen E. McCarthy
 Eric A. Kafka                                       Kathleen E. McCarthy
 Cohen Milstein Sellers & Toll PLLC                  Attorney Bar No.: 2125722
 88 Pine Street                                      KING & SPALDING LLP
 14th Floor                                          1185 Avenue of the Americas
 New York, NY 10005                                  New York, NY 10036
 Phone: 212-838-7797                                 Phone: 212-556-2345
 Fax: 212-838-7745                                   Fax: 212-556-2222
 Email: ekafka@cohenmilstein.com                     kmccarthy@kslaw.com
 Attorneys for Plaintiffs
                                                     Attorney for Defendant Beech-Nut Nutrition
                                                     Company




                                                 3
Case 2:21-cv-01118-JMA-AKT Document 28 Filed 05/07/21 Page 4 of 4 PageID #: 139
 Douglas J. McNamara                        By: /s/ Geoffrey W. Castello
 Cohen Milstein Sellers & Toll PLLC         Geoffrey W. Castello
 1100 New York Avenue, NW                   KELLEY DRYE & WARREN LLP
 East Tower, 5th Floor                      3 World Trade Center
 Washington, DC 20005                       New York, NY 10007
 (202) 408-4651                             Phone: 212-808-7800
 Fax: (202) 408-4699                        Fax: 212-808-7897
 Email: dmcnamara@cohenmilstein.com         gcastello@kelleydrye.com
 Attorneys for Plaintiffs
                                            Attorney for Defendant Gerber Products
                                            Company

                                            By: /s/ Michael W. Ross
                                            Michael W. Ross
                                            JENNER & BLOCK LLP
                                            919 Third Avenue
                                            New York, NY 10022-3908
                                            Phone: 212-891-1669
                                            Fax: 212-891-1699
                                            mross@jenner.com

                                            Attorney for Defendant Hain Celestial Group,
                                            Inc.

                                            By: /s/ Negin Hadaghian
                                            Negin Hadaghian
                                            1251 Avenue of the Americas, 27th Floor
                                            New York, NY 10020-1104
                                            Phone: 212-335-4500
                                            Fax: 212-335-4501
                                            negin.hadaghian@us.dlapiper.com

                                            Angela C. Agrusa (pro hac vice application
                                            pending)
                                            2000 Avenue of the Stars
                                            Suite 400 North Tower
                                            Los Angeles, California 90067-4704
                                            Phone: 310-595-3000
                                            Fax: 310-595-3300
                                            angela.agrusa@us.dlapiper.com

                                            Attorney for Defendant Nurture Inc.



IT IS SO ORDERED.

Dated: ________________________, 2021        __________________________________
                                                   Hon. A. Kathleen Tomlinson
                                                     U.S. Magistrate Judge


                                        4
